Title: From George Washington to the U.S. Senate, 21 December 1795
From: Washington, George
To: Senate


          
            United StatesDecember the 21st 1795
            Gentlemen of the Senate,
          
          Herewith I transmit, for your information and consideration, the original letter from the Emperor of Morocco, recognizing the Treaty of Peace and Friendship between the United States and his father the late Emperor; accompanied with a translation thereof, and various documents relating to the negotiation by which the recognition was effected.
          
            Go: Washington
          
         